Citation Nr: 1024165	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected migraine headaches. 

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected  lumbar disc disease with right thigh and 
hip radiculopathy and stenosis L5-S1 for the period of 
September 2, 1988, to March 23, 2003.

3.  Entitlement to an earlier effective date prior to March 
24, 2003, for an increased evaluation of 40 percent for 
lumbar disc disease with right thigh and hip radiculopathy 
and stenosis L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to July 
1975, and from February 1977 to September 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 RO decision, which 
granted service connection for lumbar disc disease with right 
thigh and hip radiculopathy and stenosis L5-S1, assigning a 
10 percent evaluation, effective September 2, 1988, and a 40 
percent evaluation effective March 24, 2003; and a February 
2006 RO decision, which continued an evaluation of 10 percent 
for service-connected migraine headaches.

In an August 2008 rating decision, the RO increased the 
evaluation assigned to the Veteran's service-connected 
migraine headaches to 30 percent, effective August 26, 2004.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The Board notes that additional evidence was received after 
the most recent statement of the case (SOC) was issued with 
respect to the claims on appeal.  However, as this evidence 
is not pertinent to the issues currently on appeal, the Board 
may proceed to adjudicate these claims with no prejudice to 
the Veteran. 

The Board notes that the Veteran submitted statements in 
January 2009 and April 2009 indicating that he believes clear 
and unmistakable error was made with regard to the evaluation 
assigned to his migraine headaches and the initial evaluation 
and effective date for the staged evaluation assigned to his 
lumbar spine disability.  The Board notes, however, that 
these issues are currently on appeal before the Board, as 
noted above.  Therefore, the decisions assigning these 
evaluations and effective date are not final.  Under 
38 C.F.R. § 3.105(a), previous determinations which are final 
and binding will be accepted as correct in the absence of 
clear and mistakable error.  As the decisions with regard to 
these issues are not yet final or binding, the Board finds 
that they are not yet subject to review under the standards 
of clear and unmistakable error.


FINDINGS OF FACT

1.  The Veteran's service-connected migraine headaches 
disability is manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

2.  The Veteran's service-connected lumbar disc disease with 
right thigh and hip radiculopathy and stenosis L5-S is 
manifested by a flexion of 60 degrees, extension of 30 
degrees, and right and left bending of 30 degrees, with no 
evidence of ankylosis or incapacitating episodes for the 
period of September 2, 1988, to March 23, 2003. 

3.  It was not factually ascertainable through the competent 
evidence of record that the Veteran had a forward flexion of 
the lumbar spine of 30 degrees or less, favorable or 
unfavorable ankylosis of the lumbar spine or the entire 
spine, severe limitation of motion of the lumbar spine, or 
incapacitating episodes for the period of September 2, 1988, 
to March 23, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, and 
no more, for migraine headaches have been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 
8100 (2009).

2.  The criteria for a disability rating of 20 percent for 
lumbar disc disease with right thigh and hip radiculopathy 
and stenosis L5-S for the period of September 2, 1988, to 
March 23, 2003, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292 and 5293 (2002 and 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

3.  The criteria for an effective date prior to March 24, 
2003, for an increased evaluation of 40 percent for lumbar 
disc disease with right thigh and hip radiculopathy and 
stenosis L5-S1 have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regard to the Veteran's claim for an increased rating 
for migraine headaches, VCAA letters dated in October 2005 
and November 2005 in fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  With regard to the Veteran's 
claims for an increased rating and an earlier effective date 
for the grant of an increased rating for his lumbar spine 
disability, the Board notes that, for claims, where, as here, 
service connection has been granted and the initial rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Additionally, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement (NOD) with the rating or 
the effective date of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and VA and private medical records are in the file.  All 
records identified by the Veteran as relating to these claims 
have been obtained, to the extent possible.  The Board notes 
that the Veteran indicated in a May 2008 statement that there 
was some difficulty in obtaining records from his private 
physician.  However, VA sent a letter requesting these 
records in March 2008.  The Veteran indicated in his May 2008 
statement that he attempted to obtain these records himself 
twice.  Moroever, it seems that at least some of these 
records were submitted to VA in April 2008.  Therefore, as 
both VA and the Veteran have attempted to obtain these 
records, and the claims file appears to contain at least some 
of the requested records, the Board finds that sufficient 
attempts have been made to locate these records.  The record 
contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

With regard to his lumbar spine condition, the Veteran was 
provided with examinations in June 1996 and March 2003.  The 
Board finds these examination reports to be consistent with 
contemporaneous medical records.  The examinations in this 
case are adequate upon which to base a decision with regard 
to this claim.  The Board acknowledges that the Veteran 
argued in an April 2009 statement that VA failed to conduct 
an adequate and complete examination prior to the 2003 
examination, which led to a lesser initial rating than should 
have been awarded.  However, the Board notes that all 
available medical evidence from the period of time on appeal 
is considered when assigning an evaluation.  Additionally, 
while the June 1996 VA examination may have been previously 
determined by the Board to be inadequate with regard to 
determining whether the Veteran's lumbar spine disability was 
service connected, remanding for a new examination would 
serve no purpose in determining the severity of the Veteran's 
disability over 7 years ago.  The Board understands that the 
Veteran would like the Board to base his initial rating on 
his 2003 examination, as he feels that this was the first 
complete and adequate examination.  However, the Board 
considers all relevant medical information in determining the 
severity of a disability.  While the June 1996 examination 
may have previously been determined to be inadequate for 
determining service connection, relevant information from 
this examination cannot be ignored in determining the 
severity of the Veteran's disability during the period of 
time on appeal.  

With regard to his migraine headaches, the Veteran was 
provided with an examination most recently in December 2005.  
The Board finds this examination report to be thorough and 
consistent with contemporaneous medical records.  The 
examination in this case is adequate upon which to base a 
decision with regard to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  But where service connection 
has already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  See Francisco v.  Brown, 7 Vet. 
App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected migraine headaches. 

An evaluation of 30 percent is currently assigned to the 
Veteran's migraine headaches, effective August 26, 2004, 
under Diagnostic Code 8100. 

Under this diagnostic code, a 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent evaluation is warranted for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.71a, Diagnostic Code 8100 
(2009).  This is the maximum evaluation awarded under this 
diagnostic code. 

The Board notes that the Veteran underwent a VA contract 
examination in December 2005.  It was noted at this 
examination that the Veteran was having multiple headaches 
per month and has had to miss a lot of work due to his 
frequent migraines.  The Veteran reported having reoccurring 
migraine headaches, which involve pain at the temples, 
nausea, photophobia, phonophobia, sweating, blurred vision, 
and problems focusing and concentrating.  When the attacks 
occur, he has to stay in bed and is unable to do anything.  
The headache attacks average once every 2 weeks and each 
attack lasts for 6 hours.  The current treatment is Midrin 
and Cafergot, neither of which help symptoms.  From the above 
condition, the functional impairment is that he is unable to 
do anything but lay down and try to rest when he gets a 
headache.  The condition results in 3 times lost from work 
per month.        
 
The Board notes that the claims folder also contains VA and 
private medical records documenting complaints of headaches.  
Specifically, the Veteran has submitted private records 
showing that he has filled prescriptions for Maxalt for his 
headaches.   He has also submitted many Request for Leave or 
Approved Absence forms from his work indicating that he has 
requested leave on multiple occasions for "continuing 
problems sleeping and associated migraine headaches".

Additionally, the Veteran testified at the April 2010 hearing 
that he experiences at least 2 migraine episodes per month 
and misses about 8 to 12 hours per month due to migraines.  
He has been forced to use sick leave, annual leave, and leave 
without pay due to his migraines. 

In light of the fact that the Veteran has produced evidence 
that he has missed work frequently due to his headaches, and 
he reported at the December 2005 VA contact examination that 
he has debilitating migraine episodes approximately every 2 
weeks, the Board finds that the evidence of record reflects 
that the Veteran's migraine headaches manifest by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  As such, the 
Board finds that the Veteran's migraine headaches more 
closely approximate the criteria of a 50 percent evaluation.  
This is the maximum evaluation allowed under Diagnostic Code 
8100.  As such, a rating in excess of 50 percent cannot be 
afforded under this diagnostic code. 

The Board has reviewed alternative diagnostic codes relating 
to neurological conditions, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.124a (2008).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the claims file does 
contain evidence that the Veteran has been absent from work 
frequently due to his headaches.  However, as discussed 
above, the Veteran's current 50 percent rating contemplates 
migraines associated with severe economic inadaptability.  
Therefore, while the Veteran may be unable to work while 
actually experiencing a headache, the schedular rating 
already contemplates significant industrial incapacity.  In 
addition, the Board finds that the Veteran's migraine 
headaches have not necessitated frequent periods of 
hospitalization and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that an evaluation of 50 percent is warranted 
for the Veteran's service-connected migraine headaches.  An 
evaluation in excess of 50 percent for this disability is not 
warranted.  Assignment of staged ratings has been considered 
and is not for application.  See Hart, supra.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected  lumbar disc disease with right thigh and 
hip radiculopathy and stenosis L5-S1 for the period of 
September 2, 1988, to March 23, 2003.

The Board notes that the Veteran was granted service 
connection for lumbar disc disease with right thigh and hip 
radiculopathy and stenosis L5-S1 in a January 2005 RO 
decision.  An evaluation of 10 percent evaluation was 
assigned, effective September 2, 1988, and an evaluation of 
40 percent was assigned, effective March 24, 2003.  The 
Veteran's seeks a higher evaluation for the period of 
September 2, 1988, to March 23, 2003.  

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  The first amendment, which 
pertained to the evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293, became effective on September 23, 
2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most 
recent revisions, codified in Diagnostic Codes 5235 through 
5243, became effective on September 26, 2003.  61 Fed. Reg. 
51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); See also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2009).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the  Federal Circuit.  According to General Counsel 
Opinion VAOPGCPREC 7-2003, Karnas is inconsistent with the 
Supreme Court and Federal Circuit precedent insofar as it 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  

However, neither of the above cases nor the General Counsel 
Opinion prohibit the application of a prior regulation to the 
period on or after the effective date of a new regulation.  
Thus, the rule that a Veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal allows application of the prior versions of 
the applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The diagnostic codes pertaining to arthritis have remained 
the same throughout the pendency of this appeal.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Under the old regulation, Diagnostic Code 5289, applicable 
prior to September 26, 2003, assigns a 40 percent evaluation 
for favorable ankylosis of the lumbar spine and a 50 percent 
evaluation for unfavorable ankylosis of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2002). 

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of 
motion of the lumbar spine and a 20 percent evaluation for 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  A maximum 40 percent 
evaluation is assigned for severe limitation of motion.  Id.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6 (2009).  Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6  (2009).

Under the old regulation, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome and assigns a 10 percent 
evaluation for mild symptoms; a 20 percent evaluation for 
moderate symptoms with recurring attacks; a 40 percent 
evaluation for severe, recurring attacks with intermittent 
relief; and a 60 percent evaluation for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the revised criteria evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent rating is assigned.

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
as of September 23, 2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is warranted where 
there is forward flexion of the thoracolumbar spine greater 
that 60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater that 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2009); see also Plate V.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  Id.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

As mentioned above, the Board is required to consider the 
Veteran's claim in light of the former and revised schedular 
criteria.

The Board has reviewed the medical evidence of record for the 
period of September 2, 1988, to March 23, 2003.  In an August 
1988 private medical record from Hughston Orthopaedic Clinic, 
P.C., it was noted that the Veteran has had multiple problems 
with his back and occasionally his right hip.  He was noted 
as having no numbness, tingling, weakness in his legs, or 
bladder or bowel dysfunction.  The Veteran was noted as 
having a normal behavior, affect, posture, lordosis, and 
gait.  His flexion was recorded at 60 degrees, extension at 
30 degrees, and right and left bending at 30 degrees.  The 
Veteran was noted a having SI joint syndrome and possible 
spondylolysis.

In an August 1989 VA Radiology Diagnostic Report, the Veteran 
was noted as having very minimal changes of lumbar 
spondylosis. 

In an August 1989 VA examination report, the Veteran was 
noted as being symptomatic to the right hip/low back area.  
He reported that, if he is driving, he develops cramping in 
the low back/right buttock area that causes him to squirm.  
The examiner noted that the Veteran's lumbar lordosis was 
normal, forward bend was 90 degrees, arch backward was 35 
degrees, lateral tilt was 35/35 degrees right/left, and 
rotation was 35/35 degrees right/left.  The Veteran was 
diagnosed with right hip trochanteric bursitis (spondylitis, 
L5, per history).  

In a September 1989 private treatment record from Hughston 
Orthopaedic Clinic, P.C., the Veteran reported intermittent 
symptoms of pain with loss of support with the leg giving 
way.  The pain is aggravated somewhat by sitting for a long 
time.  Upon physical examination, the Veteran was noted as 
having normal lordosis of the lumbar spine.  He was able to 
flex forward to his ankles and he had trunk extension of 
about 10 degrees.  Neurologic examination showed no deficits 
of the motor or sensory systems and deep tendon reflexes are 
symmetric.  

In an October 1990 VA examination, the Veteran reported low 
back pain and stated that someone told him that he had 
spondylosis of L5.  The examiner noted that there was no 
history of any radiation of the pain into his lower extremity 
and no neurological signs or symptoms.  Upon examination, it 
was noted that the Veteran had slight pain on pressure of the 
lumbar back and no spasms of the lumbar paravertebral 
muscles.  There was no malignment of the lumbar spine noted 
and no atrophy, weakness, fasciculation, or sensory loss. 

In a November 1990 VA radiology diagnostic report, the 
Veteran was noted as having nonspecific findings of the 
lumbosacral spine. 

In June 1996, the Veteran underwent a VA examination.  His 
lumbar lordosis was noted as normal.  He was noted as having 
a measured forward bend of 85 degrees, backward extension of 
25 degrees, right and left tilts of 35/35 degrees, and 
rotation of a full 35/35 degrees.  The Veteran was diagnosed 
with blunt trauma of low back and right wrist with historical 
spondylolysis at L5 as parenthetical findings, mild 
restricted mobility of lumbar back, and mild degenerative 
arthritis of the lumbosacral spine. 

In a June 1996 VA x-ray report, the Veteran was noted as 
having mild to moderate degenerative changes of the lumbar 
spine representing a worsening since 1990.   

In a May 19, 2003, medical record from MRI & Imaging of 
Georgia, the Veteran was noted as having multi-level 
degenerative disc disease with associated minimal to mild 
bulges; annular tears at L3-4; subtle left neural foraminal 
protrusion which is most likely present at L3-4 without 
associated nerve root compromise; moderate facet hypertrophy 
at L4-5; and moderate right neural foraminal stenosis at L5-
S1 with crowding of the exiting nerve root.

Upon review of the claims files, the Board notes that the 
Veteran's flexion was recorded at 60 degrees in the August 
1988 private medical record from Hughston Orthopaedic Clinic, 
P.C.  Under the current General Rating Formula for Diseases 
and Injuries of the Spine, a 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees.  The Board notes 
that the Veteran's flexion was recorded at greater than 60 
degrees on several other occasions during the period of time 
on appeal.  However, as the Veteran did meet the criteria for 
a 20 percent evaluation at one point during the period of 
time on appeal, the Board will resolve all doubt in favor of 
the Veteran and increase the evaluation assigned to his 
service-connected lumbar disc disease with right thigh and 
hip radiculopathy and stenosis L5-S1 to 20 percent, for the 
period of September 2, 1988, to March 23, 2003.  

The Board has considered applying an evaluation in excess of 
20 percent for this time period.  However, there is no 
medical evidence of record reflecting that the Veteran had a 
forward flexion of the lumbar spine of 30 degrees or less or 
favorable or unfavorable ankylosis of the lumbar spine or the 
entire spine during the period of time on appeal.  As such, 
an evaluation in excess of 20 percent for service-connected 
lumbar disc disease with right thigh and hip radiculopathy 
and stenosis L5-S1 to 20 percent, for the period of September 
2, 1988, to March 23, 2003, is not warranted under the 
current General Rating Formula for Diseases and Injuries of 
the Spine. 

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that there is no indication in the medical evidence of 
record for this time period that the Veteran was prescribed 
bed rest by a physician.  As such, an increased rating cannot 
be assigned under this criteria.

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
However, the medical evidence of record from this time period 
does not reflect any objective neurologic abnormalities.  As 
such, an increased rating is not warranted according to Note 
(1). 

With respect to the possibility of assigning a higher 
disability rating according to 38 C.F.R. § 4.40 and 4.45 for 
the Veteran's lumbar spine disability, the Board notes that 
there is no medical evidence of record from this time period 
reflecting that pain, weakness, weakened movement, excess 
fatigability, or incoordination has caused additional 
disability beyond that reflected on range of motion 
measurements.  While the Veteran asserted in a May 2007 
statement that he should be awarded an increased rating due 
to instability and pain, there is no medical evidence from 
this time period indicating that the Veteran experienced 
additional disability reflected on range of motion 
measurements due to such symptoms.  As such, the Board finds 
that additional compensation need not be assigned for the 
Veteran's lumbar spine disability according to 38 C.F.R. 
§§ 4.40 or 4.45.  
As noted above, the Board will also consider the old 
regulations in evaluating the Veteran's lumbar spine 
disability.  As the Veteran has not been diagnosed with 
unfavorable or favorable ankylosis of the lumbar spine, an 
increased evaluation cannot be assigned under Diagnostic Code 
5289, applicable prior to September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2002). 

With regard to receiving an increased rating under Diagnostic 
Code 5292, applicable prior to September 26, 2003, there is 
no indication in the medical evidence of record for this time 
period that the Veteran's limitation of range of motion was 
severe.  As such, an increased rating will not be assigned 
under this diagnostic code either.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

As the medical evidence of record for this time period does 
not reflect that the Veteran experienced symptoms of 
intervertebral disc syndrome, an increased rating cannot be 
assigned under Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

With regard to applying the revised criteria for evaluating 
intervertebral disc syndrome, effective September 23, 2002, 
as noted above, there is no indication in the medical 
evidence of record that the Veteran has experienced any 
incapacitating episodes during this time period.  As such, an 
increased rating cannot be awarded.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the clinical evidence of record does 
not reflect the Veteran's service-connected  lumbar disc 
disease with right thigh and hip radiculopathy and stenosis 
L5-S1 was so severe for this period of time on appeal as to 
cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, as 
discussed above.  Furthermore, his lumbar spine condition has 
not necessitated frequent periods of hospitalization or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disabilities.  The Board notes that the Veteran did submit 
evidence indicating that he has taken leave from work on 
various occasions.  However, the available documents relating 
to this leave from work reflect that these absences were 
taken due to migraine headache issues, not lumbar spine 
issues.  Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met for the Veteran's lumbar disc disease with right 
thigh and hip radiculopathy and stenosis L5-S1.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that an evaluation of 20 percent is warranted 
for the Veteran's service-connected lumbar disc disease with 
right thigh and hip radiculopathy and stenosis L5-S1 for the 
period of September 2, 1988, to March 23, 2003.  An 
evaluation in excess of 20 percent for this disability for 
this time period is not warranted.  Assignment of staged 
ratings have been considered and applied appropriately.  
Fenderson, supra.

3.  Entitlement to an earlier effective date prior to March 
24, 2003, for an increased evaluation of 40 percent for 
lumbar disc disease with right thigh and hip radiculopathy 
and stenosis L5-S1.

The Veteran was assigned a 10 percent disability rating for 
his lumbar disc disease with right thigh and hip 
radiculopathy and stenosis L5-S1, effective September 2, 
1988, and a 40 percent evaluation, effective March 24, 2003.  
The Veteran is seeking entitlement to an effective date prior 
to March 24, 2003, for the assignment of the 40 percent 
evaluation.  He essentially contends that he satisfied the 
criteria for a higher rating prior to March 24, 2003.  As 
noted above, the Veteran has now been granted a rating of 20 
percent, effective September 2, 1988. 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  The 
applicable statute specifically provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A review of the medical evidence of record reveals that the 
Veteran's disability rating was determined to be 40 percent 
due to results from a March 24, 2003, VA contract 
examination.  As discussed in detail above, the medical 
evidence of record does not reveal that the Veteran's lumbar 
spine disability met the criteria for a 40 percent evaluation 
prior to this date.  Therefore, the Board finds that an 
effective date prior to March 24, 2003, is not warranted for 
the assignment of a 40 percent evaluation for the Veteran's 
service-connected lumbar disc disease with right thigh and 
hip radiculopathy and stenosis L5-S1, as it is not factually 
ascertainable that an increase in disability had occurred 
prior to this date.
 
The Board acknowledges that the Veteran asserted in a May 
2007 statement that he should be awarded an effective date of 
September 23, 2002, for the grant of a 40 percent evaluation, 
as this was the date that the law was changed.  However, 
again, the Board notes that there is no indication in the 
medical evidence of record that he met the criteria of a 40 
percent evaluation on this date or at any point prior to 
March 24, 2003.  As such, an increased evaluation of 40 
percent cannot be awarded prior to March 24, 2003. 

In summary, due to the reasons discussed in extensive detail 
in the previous section, the Board concludes that the 
preponderance of the evidence is against finding that an 
effective date prior to March 24, 2003, is warranted for a 40 
percent evaluation for the Veteran's service-connected lumbar 
disc disease with right thigh and hip radiculopathy and 
stenosis L5-S1.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim for an earlier effective date for 
the assignment of the 40 percent evaluation.

ORDER

Entitlement to an evaluation of 50 percent for service-
connected migraine headaches is granted.

Entitlement to an evaluation of 20 percent for service-
connected  lumbar disc disease with right thigh and hip 
radiculopathy and stenosis L5-S1 for the period of September 
2, 1988, to March 23, 2003, is granted.

Entitlement to an earlier effective date prior to March 24, 
2003, for an increased evaluation of 40 percent for lumbar 
disc disease with right thigh and hip radiculopathy and 
stenosis L5-S1 is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


